DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination(RCE) received on 09/29/2022.
Claims 1, 5, 7, and 8 are amended. Claim 2 is cancelled. Claim 12 is newly added. Claims 1 and 3-12 are considered in this Office Action. Claims 1 and 3-12 are currently pending.

Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejections set forth in this Office Action.
Applicant’s amendments fail to avoid claim interpretation under 35 U.S.C. 112(f).
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 112(a) rejection.
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 112(b) rejection.
Applicant’s amendments have been considered, applicant’s amendments do not overcome the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to the 112(f) rejections to claims have been considered, but are not persuasive.
The Applicant’s specification describes the referenced terms by reciting sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f). 
The examiner respectfully disagrees. Applicant’s amendments and arguments fail to avoid claim interpretation under 35 U.S.C. 112(f). Examiner notes that applicant’s assertation supports examiner’s conclusion. If the claim does not provide sufficient structure and the specification needs to be used to look up structure of claim limitation, under 35 U.S.C. 112(f), the broadest reasonable interpretation of a claim element will be invoked.  See MPEP § 2181.
Applicant’s arguments with respect to the 112(a) and 112(b) rejections to claims have been considered, but are moot in light of applicant’s amendments. 
Applicant’s arguments with respect to the 103 rejection to claims have been considered, but are not persuasive. Accordingly, applicant’s arguments concerning 103 rejection are primarily raised in light of applicant’s amendments, and the rejection therefore in maintained in the updated 103 rejection. 
Applicant argues, regarding claim 1, Johnson discloses in [0098], “The type of data to be gathered can be determine (e.g., via input from a user) (step 503).” This indicates that a user indicates the type of data to be gathered. This is different form the claimed invention where the user is inputting boundary position data — the actual boundary position of the geologies in the two-dimensional image data of the work target. Unlike Johnson, the operator is not merely inputting a category or a type of data, but rather an actual boundary position. The combination of cited references fails to disclose operator input boundary position data. The combination of references fails to establish a prima facie conclusion of obviousness.
The examiner respectfully disagrees. Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras and the mechanism the capability of receiving user input from an operator as described in 0040-0041. Nelon teaches the logic 200 may consult the field boundary shapefiles (204) to add field boundaries to the image chunks. The shapefiles may define geo-referenced boundaries that show, e.g., the shape of the fields or other geographic units within the image chunks. Lindores [0042] ground data are used to remove the unknown bias or offset of overhead aerial images thereby allowing images taken at different times to be compared with each other or calibrated to an absolute value. Soil, crop and climate data may also be stored as images or maps; developing a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310 as described in [0098] and the model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310. Fig. 13, para. [0098].
 Further, Johnson clearly describes the input unit configured to for operator input of geological data including a boundary between geologies to the two-dimensional image data by the operator inputting, …, boundary data indicating the position of the boundary in the data, the boundary data being included in the geological data as described data can be gathered for an entire field or only a portion of a field. In the event that data is gathered for only a portion of a field, a boundary of that portion can be defined (step 501) for the field in question. The level of detail can be in grids that are in various sizes, such as sizes determined by the user. The type of data to be gathered can be determined (e.g., via input from a user) (step 503) as described [0098].  Example categories of received data can include image data (e.g., image data received from an image sensor carried by, for example, an aerial vehicle), soil type data, drain tile data, ground surface residue data, planter equipment speed and/or performance data, or other types of data as described in [0123]. [0080] GIS image 300 includes various data structures, each of which can be regarded as a layer. These layers provide information regarding various data elements of a stand analysis and alert for a field, including, for example, geographic data, field and crop data, stand analysis data, and stand alert data.[0081] Example geographic data can include information related to an area of land (the field plus adjacent areas) (e.g., topography, slope, etc.), historical weather and climate information, soil attributes (e.g., soil types, texture, organic matter, fertility test results, etc.), the presence and location of ground and surface water, and any man-made features upon the land (e.g., buildings, roads, ditches, etc.) currently existing or formerly in existence. Example field and crop data can include the location, size, and shape of the field, and can be related to tiling information.
Examiner further notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele, Nelon, and Lindores with Johnson to include geographical boundaries around specific regions of interest data via operator input into the generation of a the 3d model representation of a work area/field by adding the inputted field boundaries to the image chunks of Nelon, because it is useful to capture a good quality model representation of a work target using soil mapping.
Applicant argues, regarding claim 1, Johnson discloses in [0098], “The type of data to be gathered can be determined (e.g., via input from a user) (step 503).” This indicates that a user indicates the type of data to be gathered. This is different form the claimed invention where the user is inputting boundary position data. Barfield discloses in [0022] and [0023] various soil, ground, crop, climate data coming from databases. The combination of cited references fails to disclose operator input boundary position data. The combination of references fails to establish a prima facie conclusion of obviousness. 
The examiner respectfully disagrees. Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras and the mechanism the capability of receiving user input from an operator as described in 0040-0041. Nelon teaches the logic 200 may consult the field boundary shapefiles (204) to add field boundaries to the image chunks. The shapefiles may define geo-referenced boundaries that show, e.g., the shape of the fields or other geographic units within the image chunks. Lindores [0042] ground data are used to remove the unknown bias or offset of overhead aerial images thereby allowing images taken at different times to be compared with each other or calibrated to an absolute value. Soil, crop and climate data may also be stored as images or maps; developing a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310 as described in [0098] and the model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310. Fig. 13, para. [0098].
 Further, Johnson clearly describes the input unit configured to for operator input of geological data including a boundary between geologies to the two-dimensional image data by the operator inputting, …, boundary data indicating the position of the boundary in the data, the boundary data being included in the geological data as described data can be gathered for an entire field or only a portion of a field. In the event that data is gathered for only a portion of a field, a boundary of that portion can be defined (step 501) for the field in question. The level of detail can be in grids that are in various sizes, such as sizes determined by the user. The type of data to be gathered can be determined (e.g., via input from a user) (step 503) as described [0098].  Example categories of received data can include image data (e.g., image data received from an image sensor carried by, for example, an aerial vehicle), soil type data, drain tile data, ground surface residue data, planter equipment speed and/or performance data, or other types of data as described in [0123]. [0080] GIS image 300 includes various data structures, each of which can be regarded as a layer. These layers provide information regarding various data elements of a stand analysis and alert for a field, including, for example, geographic data, field and crop data, stand analysis data, and stand alert data.[0081] Example geographic data can include information related to an area of land (the field plus adjacent areas) (e.g., topography, slope, etc.), historical weather and climate information, soil attributes (e.g., soil types, texture, organic matter, fertility test results, etc.), the presence and location of ground and surface water, and any man-made features upon the land (e.g., buildings, roads, ditches, etc.) currently existing or formerly in existence. Example field and crop data can include the location, size, and shape of the field, and can be related to tiling information.
Examiner further notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele, Nelon, and Lindores with Johnson to include geographical boundaries around specific regions of interest data via operator input into the generation of a the 3d model representation of a work area/field by adding the inputted field boundaries to the image chunks of Nelon, because it is useful to capture a good quality model representation of a work target using soil mapping.
Applicant argues, regarding claim 7, Johnson discloses in [0098], “The type of data to be gathered can be determined (e.g., via input from a user) (step 503).” This indicates that a user indicates the type of data to be gathered. This is different form the claimed invention where the user is inputting boundary position data. Barfield discloses in [0022] and [0023] various soil, ground, crop, climate data coming from databases. The combination of cited references fails to disclose operator input boundary position data. The combination of references fails to establish a prima facie conclusion of obviousness. 
The examiner respectfully disagrees. Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras and the mechanism the capability of receiving user input from an operator as described in 0040-0041. Nelon teaches the logic 200 may consult the field boundary shapefiles (204) to add field boundaries to the image chunks. The shapefiles may define geo-referenced boundaries that show, e.g., the shape of the fields or other geographic units within the image chunks. Barfield discloses in [0022] and [0023] various soil, ground, crop, climate data coming from databases. Lindores [0042] ground data are used to remove the unknown bias or offset of overhead aerial images thereby allowing images taken at different times to be compared with each other or calibrated to an absolute value. Soil, crop and climate data may also be stored as images or maps; developing a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310 as described in [0098] and the model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310. Fig. 13, para. [0098].
 Further, Johnson clearly describes the input unit configured to for operator input of geological data including a boundary between geologies to the two-dimensional image data by the operator inputting, …, boundary data indicating the position of the boundary in the data, the boundary data being included in the geological data as described data can be gathered for an entire field or only a portion of a field. In the event that data is gathered for only a portion of a field, a boundary of that portion can be defined (step 501) for the field in question. The level of detail can be in grids that are in various sizes, such as sizes determined by the user. The type of data to be gathered can be determined (e.g., via input from a user) (step 503) as described [0098].  Example categories of received data can include image data (e.g., image data received from an image sensor carried by, for example, an aerial vehicle), soil type data, drain tile data, ground surface residue data, planter equipment speed and/or performance data, or other types of data as described in [0123]. [0080] GIS image 300 includes various data structures, each of which can be regarded as a layer. These layers provide information regarding various data elements of a stand analysis and alert for a field, including, for example, geographic data, field and crop data, stand analysis data, and stand alert data.[0081] Example geographic data can include information related to an area of land (the field plus adjacent areas) (e.g., topography, slope, etc.), historical weather and climate information, soil attributes (e.g., soil types, texture, organic matter, fertility test results, etc.), the presence and location of ground and surface water, and any man-made features upon the land (e.g., buildings, roads, ditches, etc.) currently existing or formerly in existence. Example field and crop data can include the location, size, and shape of the field, and can be related to tiling information.
Further Examiner notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele, Nelon, Lindores, and Barfield with Johnson to include geographical boundaries around specific regions of interest data via operator input into the generation of a the 3d model representation of a work area/field by adding the inputted field boundaries to the image chunks of Nelon, because it is useful to capture a good quality model representation of a work target using soil mapping.
Accordingly, applicant’s arguments concerning 103 rejection are primarily raised in light of applicant’s amendments, and the rejection therefore in maintained in the updated 103 rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
a geological data input unit in claims 1, 7, and 8;
a three-dimensional data acquisition unit in claims 1, 5, 7, and 8;
an input unit in claims 1 and 7;
a two- dimensional data acquisition unit in claims 1, 5, 7, and 8;
an event position data acquisition unit in claims 5 and 8;
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 and 3-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 7 recite limitation “input unit” invoke 35 U.S.C. 112(f). However the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed structure of an input unit capable of receiving input [0051]. However, there is no disclosure of any particular an algorithm to perform the function associated with the limitation i.e., including a boundary between geologies input to a two-dimensional image data or applying the input geological data to the three- dimensional data. As would be recognized by those ordinary skill in the art, these step require hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand how the geological input gets included in the two-dimensional image data by the input unit or how the three-dimensional data acquisition unit applies the input geological data to the three- dimensional data. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b). See MPEP 2181. 
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b). Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. For example, in Williamson, the Federal Circuit found that the term "distributed learning control module" is a means-plus- function limitation that performs three specialized functions (i.e., "receiving,", "relaying," and "coordinating"), which "must be implemented in a special purpose computer." Williamson, 792 F.3d at 1351-52. The Federal Circuit explained that "[w]here there are multiple claimed functions, as we have here, the [specification] must disclose adequate corresponding structure to perform a l of the claimed functions." Id. Yet the Federal Circuit determined that the specification "fails to disclose any structure corresponding to the ‘coordinating’ function." Id. at 1354. Specifically, the Federal Circuit found no "disclosure of an algorithm corresponding to the claimed ‘coordinating’ function," concluding that the figures in the specification relied upon by patentee as disclosing the required algorithm, instead describe "a presenter display interface" and not an algorithm corresponding to the claimed "coordinating" function. Id. at 1353-54. Accordingly, the Federal Circuit affirmed the district court’s judgment that claims containing the "distributed learning control module" limitation are invalid for indefiniteness under 35 U.S.C. 112(b). Id. at 1354. 
Claims 3, 4, 6, and 9-12 depend from one of claims rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and 3-12 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of including a boundary between geologies input to a two-dimensional image data and applying the input geological data to the three- dimensional data. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude the inventor had possession of the claimed invention. 
Claims 1 and 7 recite that the following limitation “input unit”. However, the Examiner is unable to find any generic or specific description or steps in the instant specification that show that Applicant was in possession of a technique that includes geological input in the two-dimensional image data by the input unit wherein a boundary position of the geologies in the two-dimensional image data of the work target, boundary data indicating the position of the boundary in the data, the boundary data being included in the geological data. For example, Applicant’s specification discloses in paragraphs [0051] The input unit 34 includes a keyboard for a 16computer, a touch panel or the like, however the specification is silent on how said input unit capable of including geological input in the two-dimensional image data as recited in the claims. For example, Applicant’s specification discloses in paragraphs [0100] acquire three-dimensional data of the target based on the two-dimensional image data of the target using a three-dimensional data acquisition unit, however the specification is silent on how said three-dimensional data acquisition unit capable of applying the input geological data to the three- dimensional data as recited in the claims. 
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 3, 4, 6, and 9-12 depend from one of claims rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Roderick Mark Steele (WO Publication No. WO 2013/170348 A1, hereinafter “Steele”) in view of Austin Lee Nelan (US 2015/0310633 A1, hereinafter “Nelan”) in view of Robert Lindores (US 2012/0101796 A1, hereinafter “Lindores”) in view of Jerome D. Johnson (US 2015/0278640 A1, hereinafter “Johnson”).
Claims 1:
Steele teaches:
A construction management system comprising:  a work machine, operated by an operator, with at least one pair of image devices; a geological data input unit;  a detection processing device comprising: a computer system including a processor, a storage device and an input/output interface, the detection processing device including: a two- dimensional image data acquisition unit, a three-dimensional data acquisition unit and an identifier adding unit(i.e. Cameras 12 may be mounted to a front side of vehicle 18. The Camera is used to acquire two-dimensional image data of a target) ;(Fig. 4, para [0041] and [0043]). i.e. Data processing device 14 generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras) ;(Fig. 4 and 9, para [0041]); (data processing device 14 may comprise one or more data processors 20. Data processor 20 may comprise one or more digital computer(s) or other data processors. Data processing device(s) 14 may also comprise memory(ies) 22 and memory data devices or register(s) 24. Data processing device(s) 14 may be configured to perform two or more functions. For example, while data processing device(s) 14 may be configured to generate signals 16a representative of a digital 3D representation of the portion of a mining excavation based on the captured digital images, apparatus 10 may be configured to receive input from an operator, apparatus 10 may be configured to receive input from an operator that is indicative of which of signals 16a and 16b (switch signal)are to be generated at a particular time. For example, such input may be provided by the operator via display(s) 19 or any other suitable input device(s) 17 that may be coupled to data processing device(s) 14; ([0040]-[0042], and [0047]) describe assisting an operator in the operation of at least one aspect of vehicle 18);
the two-dimensional image data acquisition unit, being capable of performing communication, configured to acquire two-dimensional image data of a work target captured by an imaging device (i.e. Cameras 12 may be mounted to a front side of vehicle 18. The Camera is used to acquire two-dimensional image data of a target) ;(Fig. 4, para [0041] and [0043]);
 the three-dimensional data acquisition unit (i.e. Data processing device 14 generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras);(Fig. 4 and 9, para[0041]); 
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Nelan discloses:
the input unit configured to… input of geological data including a boundary between geologies to the two-dimensional image data by…, at a boundary position of the geologies in the two-dimensional image data of the work target, boundary data indicating the position of the boundary in the data, the boundary data being included in the geological data; the input unit configured to input geological data including a boundary between geologies … to the two-dimensional image data(Fig. 2 steps 202-204 and paras. [0032, 0036] the logic 200 may consult the field boundary shapefiles (204) to add field boundaries to the image chunks. The shapefiles may define geo-referenced boundaries that show, e.g., the shape of the fields or other geographic units within the image chunks, while para. [0027] the processor 116 may execute image processing software such as Agisoft Photoscan software for building textured 3D models using digital photos. In particular, the image processing software may take the digital images that are captured with geo-tags, and mosaic those photos together to create a geo-referenced image, e.g., a .tif image as a base image to work from for soil analysis);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Nelon to include geographical boundaries around specific regions of interest data into the generation of a the 3d model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
wherein the geological data includes at least the (captured/gathered) boundary data between a first geological area and a second geological area having a different geology from the first geological area (FIG. 1 shows a schematic map of nine farm fields, 101, 102 . . . 109, delineated by solid boundary lines. Dashed lines in the figure show the boundaries of field management zones which are labeled by circled numbers 1, 2 and 3. Management zones are areas of common growing characteristics. Qualities that define a zone may include drainage, soil type, ground slope, naturally occurring nutrients, weed types, pests, etc. Moreover, FIG. 15 further shows the same nine farm fields illustrated in FIG. 1. The location or positional bounds of fields 101-109 are known or stored in database 429. The Examiner notes that the figures illustrate boundaries (zones) between geologies (soil type));
three-dimensional data acquisition unit acquires three-dimensional data including the boundary between geologies based on a pair of pieces of two-dimensional image data of the work target captured by the at least one pair of image devices including the two-dimensional image data (Lindores further teaches [0042] ground data are used to remove the unknown bias or offset of overhead aerial images thereby allowing images taken at different times to be compared with each other or calibrated to an absolute value. Soil, crop and climate data may also be stored as images or maps; developing a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310 as described in [0098] and the model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310. Fig. 13, para. [0098]).
and thus the three-dimensional data including the boundary data between the geologies is acquired based on … input geological data(FIG. 1 shows a schematic map of nine farm fields, 101, 102 . . . 109, delineated by solid boundary lines. Dashed lines in the figure show the boundaries of field management zones which are labeled by circled numbers 1, 2 and 3. Management zones are areas of common growing characteristics. Qualities that define a zone may include drainage, soil type, ground slope, naturally occurring nutrients, weed types, pests, etc. Moreover, FIG. 15 further shows the same nine farm fields illustrated in FIG. 1. The location or positional bounds of fields 101-109 are known or stored in database 429. The Examiner notes that the figures illustrate boundaries (zones) between geologies (soil type)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include geological data into the generation of a 3-D representation of a work area/field, because it is useful to capture a good quality three-dimensional representation of a work target using soil mapping.
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras and the mechanism the capability of receiving user input from an operator as described in 0040-0041, Nelon teaches the logic 200 may consult the field boundary shapefiles (204) to add field boundaries to the image chunks. The shapefiles may define geo-referenced boundaries that show, e.g., the shape of the fields or other geographic units within the image chunks, Lindores [0042] ground data are used to remove the unknown bias or offset of overhead aerial images thereby allowing images taken at different times to be compared with each other or calibrated to an absolute value. Soil, crop and climate data may also be stored as images or maps; developing a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310 as described in [0098] and the model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310. Fig. 13, para. [0098], Steele, Nelson, and Lindores do not explicitly teach the following limitations, however, analogous reference Johnson discloses:
the input unit configured to for operator input of geological data including a boundary between geologies to the two-dimensional image data by the operator inputting, …, boundary data indicating the position of the boundary in the data, the boundary data being included in the geological data (Data can be gathered for an entire field or only a portion of a field. In the event that data is gathered for only a portion of a field, a boundary of that portion can be defined (step 501) for the field in question. The level of detail can be in grids that are in various sizes, such as sizes determined by the user. The type of data to be gathered can be determined (e.g., via input from a user) (step 503) as described [0098]. Stand Analyzer and Alert Generator 110 can receive data for a region of interest that includes growing crops. For instance, the region of interest can include one or more fields and/or portions of fields of growing crops. Stand Analyzer and Alert Generator 110 can segregate data representative of the growing crops into a plurality of groups based on one or more parameters of a category of the received data. Example categories of received data can include image data (e.g., image data received from an image sensor carried by, for example, an aerial vehicle), soil type data, drain tile data, ground surface residue data, planter equipment speed and/or performance data, or other types of data as described in [0123]. [0080] GIS image 300 includes various data structures, each of which can be regarded as a layer. These layers provide information regarding various data elements of a stand analysis and alert for a field, including, for example, geographic data, field and crop data, stand analysis data, and stand alert data.[0081] Example geographic data can include information related to an area of land (the field plus adjacent areas) (e.g., topography, slope, etc.), historical weather and climate information, soil attributes (e.g., soil types, texture, organic matter, fertility test results, etc.), the presence and location of ground and surface water, and any man-made features upon the land (e.g., buildings, roads, ditches, etc.) currently existing or formerly in existence. Example field and crop data can include the location, size, and shape of the field, and can be related to tiling information); 
whereby the geological data including the boundary data between geologies is data input by the operator, receiving input from an operator associated with geological information including boundary (Data can be gathered for an entire field or only a portion of a field. In the event that data is gathered for only a portion of a field, a boundary of that portion can be defined (step 501) for the field in question. The level of detail can be in grids that are in various sizes, such as sizes determined by the user. The type of data to be gathered can be determined (e.g., via input from a user) (step 503) as described [0098]. Stand Analyzer and Alert Generator 110 can receive data for a region of interest that includes growing crops. For instance, the region of interest can include one or more fields and/or portions of fields of growing crops. Stand Analyzer and Alert Generator 110 can segregate data representative of the growing crops into a plurality of groups based on one or more parameters of a category of the received data. Example categories of received data can include image data (e.g., image data received from an image sensor carried by, for example, an aerial vehicle), soil type data, drain tile data, ground surface residue data, planter equipment speed and/or performance data, or other types of data as described in [0123]. [0080] GIS image 300 includes various data structures, each of which can be regarded as a layer. These layers provide information regarding various data elements of a stand analysis and alert for a field, including, for example, geographic data, field and crop data, stand analysis data, and stand alert data.[0081] Example geographic data can include information related to an area of land (the field plus adjacent areas) (e.g., topography, slope, etc.), historical weather and climate information, soil attributes (e.g., soil types, texture, organic matter, fertility test results, etc.), the presence and location of ground and surface water, and any man-made features upon the land (e.g., buildings, roads, ditches, etc.) currently existing or formerly in existence. Example field and crop data can include the location, size, and shape of the field, and can be related to tiling information); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele, Nelon, and Lindores with Johnson to include geographical boundaries around specific regions of interest data via operator input into the generation of a the 3d model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 3:
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from at least two cameras and Lindores teaches using geological data to develop a 3-D map of a defined area, Lindores does not explicitly teach how the area is define, however, analogous reference Nelon discloses:  
The construction management system according to claim 1, wherein the geological data is added to a geological region defined based on the boundary between geologies, or add the geological data to a partial region in the three-dimensional data (i.e., The system 100 may access databases either locally or remotely (e.g., over the networks 134). The databases may include, as examples, map databases 146, including digital globe imagery; USDA soil type databases 148, that specify soil types based on past or present USDA soil sampling; and field boundary databases 150, that define geographical boundaries around specific regions of interest, such as specific fields para [0025]. While para [0027] describe generating 3D representation using 2D captured digital data).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele and Lindores with Nelon to include geographical boundaries around specific regions of interest data into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 4:
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
The construction management system according to claim 1, wherein the geological data includes a geology, soil properties, a rock quality, stiffness of ground, or a position of a boundary between geologies ([i.e., soil data 415, crop data 420 and climate data 425 may also be inputs to the database 429 and processor 430 although not all of these data may be needed for every application. All of the data sources 405 through 425, and other data not shown, are georeferenced. Each data point (soil type, crop type, climate history, NDVI from various sources, etc.) is associated with a location specified in latitude and longitude or any other convenient mapping coordinate system.); (para [0050]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include geological data into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 5:
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
The construction management system according to claim 1, comprising an event position data acquisition unit, being capable of performing data communication, configured to acquire event position data indicating a position of an event occurring at the work target(while, fig. 13 and  para[0098] model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310, para [0101] model generator 1360 can access weather data (e.g., weather data 1330 of FIG. 13) in the development of model 1370 through a private source of weather data 1330 is weather records maintained by the owner of field 1201, wherein the position data is field 1201), wherein the three-dimensional data acquisition unit is configured to add information about the event and the event position data to the three-dimensional data (further, para [0101] Using this data, model generator 1360 can include in model 1370 a prediction of water runoff patterns (event data) at field 1201(position data) based upon the available data. Model 1370 can also predict soil erosion, flooding, or other effects at field 1201 based upon the topographic data, soil composition, and weather data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include add information about the event and the event position data to into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 6:
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
The construction management system according to claim 5, wherein the event includes an eruption of water from ground, or an increase in a work load (while, fig. 13 and  para[0098] model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310, para [0101] model generator 1360 can access weather data (e.g., weather data 1330 of FIG. 13) in the development of model 1370 through a private source of weather data 1330 is weather records maintained by the owner of field 1201, wherein the position data is field 1201.  Using this data, model generator 1360 can include in model 1370 a prediction of water runoff patterns (event data) at field 1201(position data) based upon the available data (Examiner notes: which will result in an increase in work load). Model 1370 can also predict soil erosion, flooding, or other effects at field 1201 based upon the topographic data, soil composition, and weather data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include add information about the event and the event position data, wherein event includes an increase in a work load into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 8:
Steele teaches:
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
An event position data acquisition unit,  being capable of performing data communication, configured to acquire event position data indicating a position of an event occurring at the work target,(while, fig. 13 and  para[0098] model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310, para [0101] model generator 1360 can access weather data (e.g., weather data 1330 of FIG. 13) in the development of model 1370 through a private source of weather data 1330 is weather records maintained by the owner of field 1201, wherein the position data is field 1201), wherein the three-dimensional data acquisition unit is configured to add information about the event and the event position data to the three-dimensional data acquired by the three-dimensional data acquisition unit. (further, para [0101] Using this data, model generator 1360 can include in model 1370 a prediction of water runoff patterns (event data) at field 1201(position data) based upon the available data. Model 1370 can also predict soil erosion, flooding, or other effects at field 1201 based upon the topographic data, soil composition, and weather data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include add information about the event and the event position data to into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 10:
Steele teaches:
The construction management system according to claim 1, whereby three- dimensional data of the boundary between geologies is acquired by coordinate conversion performed on the two-dimensional image data of the boundary between geologies([0033] the extrapolation from video, still images or other electronic representations of data regarding the position of one or more subjects in the images. The image capture of subjects from two or more known vantage points, this data may be extrapolated into three-dimensional (3D) data (e.g., x, y and z co-ordinates)).

Claim 12:
Steele further teaches: 
The construction management system of claim 1 wherein the input unit is a computer keyboard or a touch panel(par. [0038] Apparatus 10 may comprise one or more input devices 17 such as a keyboard, mouse, touchpad, touch screen, switches, buttons and/or other type of input device(s) suitable for permitting data processing device(s) 14 to receive input from an operator).

Claim 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Nelan in view of Lindores in view of James Barfield (US 2015/0155007 A1, hereinafter “Barfield”) in view of Jerome D. Johnson (US 2015/0278640 A1, hereinafter “Johnson”).
Claims 7:
Steele teaches:
A construction management system comprising:  a work machine, operated by an operator, with at least one pair of image devices; a geological data input unit; an identifier adding switch operated by an operator; a detection processing device comprising: a computer system including a processor, a storage device and an input/output interface, the detection processing device including: a two- dimensional image data acquisition unit, a three-dimensional data acquisition unit and an identifier adding unit(i.e. Cameras 12 may be mounted to a front side of vehicle 18. The Camera is used to acquire two-dimensional image data of a target) ;(Fig. 4, para [0041] and [0043]). i.e. Data processing device 14 generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras);(Fig. 4 and 9, para[0041]); (data processing device 14 may comprise one or more data processors 20. Data processor 20 may comprise one or more digital computer(s) or other data processors. Data processing device(s) 14 may also comprise memory(ies) 22 and memory data devices or register(s) 24. Data processing device(s) 14 may be configured to perform two or more functions. For example, while data processing device(s) 14 may be configured to generate signals 16a representative of a digital 3D representation of the portion of a mining excavation based on the captured digital images, apparatus 10 may be configured to receive input from an operator, , apparatus 10 may be configured to receive input from an operator that is indicative of which of signals 16a and 16b (switch signal)are to be generated at a particular time. For example, such input may be provided by the operator via display(s) 19 or any other suitable input device(s) 17 that may be coupled to data processing device(s) 14; ([0040]-[0042]) describe assisting an operator in the operation of at least one aspect of vehicle 18);
the two-dimensional image data acquisition unit configured to acquire two-dimensional image data of a work target captured by an imaging device (i.e. Cameras 12 may be mounted to a front side of vehicle 18. The Camera is used to acquire two-dimensional image data of a target);( Fig. 4, para [0041] and [0043]); 
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Nelan discloses:
the input unit configured to… input of geological data including a boundary between geologies to the two-dimensional image data by…, at a boundary position of the geologies in the two-dimensional image data of the work target, boundary data indicating the position of the boundary in the data, the boundary data being included in the geological data; the input unit configured to input geological data including a boundary between geologies … to the two-dimensional image data(Fig. 2 steps 202-204 and paras. [0032, 0036] the logic 200 may consult the field boundary shapefiles (204) to add field boundaries to the image chunks. The shapefiles may define geo-referenced boundaries that show, e.g., the shape of the fields or other geographic units within the image chunks, while para. [0027] the processor 116 may execute image processing software such as Agisoft Photoscan software for building textured 3D models using digital photos. In particular, the image processing software may take the digital images that are captured with geo-tags, and mosaic those photos together to create a geo-referenced image, e.g., a .tif image as a base image to work from for soil analysis);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele and Lindores with Nelon to include geographical boundaries around specific regions of interest data into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras, however, analogous reference Lindores discloses:
a position data acquisition unit configured to acquire position data at a time point at which the two-dimensional image data is captured by the imaging device (i.e., (fig. 13, para [0098]).model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a model (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310, while para [0089] describes receiving GPS data); and a storage unit (fig. 8 data storage unit);
wherein the geological data includes at least the (captured/gathered) boundary data between a first geological area and a second geological area having a different geology from the first geological area (FIG. 1 shows a schematic map of nine farm fields, 101, 102 . . . 109, delineated by solid boundary lines. Dashed lines in the figure show the boundaries of field management zones which are labeled by circled numbers 1, 2 and 3. Management zones are areas of common growing characteristics. Qualities that define a zone may include drainage, soil type, ground slope, naturally occurring nutrients, weed types, pests, etc. Moreover, FIG. 15 further shows the same nine farm fields illustrated in FIG. 1. The location or positional bounds of fields 101-109 are known or stored in database 429. The Examiner notes that the figures illustrates boundaries (zones) between geologies (soil type));
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include geological data and position data into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a model representative of the portion of mining excavation based on the captured images from at least two cameras and Lindores teaches using geological data to develop a model of a defined area, Lindores does not explicitly teach how the area is define, however, analogous reference Barfield discloses:  
…configured to add, …, the position data of the work machine at a time point at which the two-dimensional image data is acquired, the geological data of a ground surface included in the two-dimensional image data, and time point data about the time point at which the two- dimensional image data is acquired, and configured to store the two-dimensional image data ((para [0058-0059]) describe an input model such as 2D or 3D images or maps of the location and environmental data 107 may include information on i.e., the weather at the time and the location, this data may be communicated directly from input module 202 to generation module 204 or stored in storage module 206).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include store acquired data such as position data, 2D data, and geological (environmental data) with a timestamp for future use, because it is useful to capture a good quality model representation of a work target using soil mapping and storing captured data for future model generation use.
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras and the mechanism the capability of receiving user input from an operator as described in 0040-0041, Nelon teaches the logic 200 may consult the field boundary shapefiles (204) to add field boundaries to the image chunks. The shapefiles may define geo-referenced boundaries that show, e.g., the shape of the fields or other geographic units within the image chunks, Lindores [0042] ground data are used to remove the unknown bias or offset of overhead aerial images thereby allowing images taken at different times to be compared with each other or calibrated to an absolute value. Soil, crop and climate data may also be stored as images or maps; developing a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310 as described in [0098] and the model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310. Fig. 13, para. [0098], Steele, Nelson, and Lindores do not explicitly teach the following limitations, however, analogous reference Johnson discloses:
the input unit configured to for operator input of geological data including a boundary between geologies to the two-dimensional image data by the operator inputting, …, boundary data indicating the position of the boundary in the data, the boundary data being included in the geological data (Data can be gathered for an entire field or only a portion of a field. In the event that data is gathered for only a portion of a field, a boundary of that portion can be defined (step 501) for the field in question. The level of detail can be in grids that are in various sizes, such as sizes determined by the user. The type of data to be gathered can be determined (e.g., via input from a user) (step 503) as described [0098]. Stand Analyzer and Alert Generator 110 can receive data for a region of interest that includes growing crops. For instance, the region of interest can include one or more fields and/or portions of fields of growing crops. Stand Analyzer and Alert Generator 110 can segregate data representative of the growing crops into a plurality of groups based on one or more parameters of a category of the received data. Example categories of received data can include image data (e.g., image data received from an image sensor carried by, for example, an aerial vehicle), soil type data, drain tile data, ground surface residue data, planter equipment speed and/or performance data, or other types of data as described in [0123]. [0080] GIS image 300 includes various data structures, each of which can be regarded as a layer. These layers provide information regarding various data elements of a stand analysis and alert for a field, including, for example, geographic data, field and crop data, stand analysis data, and stand alert data.[0081] Example geographic data can include information related to an area of land (the field plus adjacent areas) (e.g., topography, slope, etc.), historical weather and climate information, soil attributes (e.g., soil types, texture, organic matter, fertility test results, etc.), the presence and location of ground and surface water, and any man-made features upon the land (e.g., buildings, roads, ditches, etc.) currently existing or formerly in existence. Example field and crop data can include the location, size, and shape of the field, and can be related to tiling information); equipment speed and/or performance data, or other types of data as described in [0123]); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele, Nelon, Lindores, and Barfield with Johnson to include geographical boundaries around specific regions of interest data via operator input into the generation of a the 3d model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.
Claim 11:
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
The construction management system according to claim 7, wherein the geological data includes a geology, a rock quality, stiffness of ground, or a position of a boundary between geologies ([i.e., soil data 415, crop data 420 and climate data 425 may also be inputs to the database 429 and processor 430 although not all of these data may be needed for every application. All of the data sources 405 through 425, and other data not shown, are georeferenced. Each data point (soil type, crop type, climate history, NDVI from various sources, etc.) is associated with a location specified in latitude and longitude or any other convenient mapping coordinate system.); (para [0050]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include geological data into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Nelan in view of Lindores in view of Johnson, as applied in claim 1, and further in view of Yun Luo (US 2008/0239076 A1, hereinafter “Luo”).
Claims 9:
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras and the image capture of subjects from two or more known vantage points, this data may be extrapolated into three-dimensional (3D) data (e.g., x, y and z co-ordinates), Steele does not explicitly teach the following limitations, however, analogous reference Nelan discloses:
The construction management system according to claim 1, wherein the two- dimensional image data of the boundary between geologies is defined in a camera coordinate system defined by an Xs-axis extending in one direction with respect to an origin set on an imaging device, a Ys-axis perpendicular to the Xs-axis, and a Zs-axis perpendicular to the Xs-axis and the Ys-axis. ([0022] FIG. 3 illustrates from a side view perspective an example of a forward looking imaging system 70 in accordance with an aspect of the present invention for a vehicle 72 utilizing a transform of image data from a two-dimensional image plane 74 to a three-dimensional world coordinate system 76 representing the space in front of the vehicle 72, as a horizontal Z-axis oriented along a longitudinal axis of the vehicle, a vertically oriented Y-axis, and a horizontal X-axis oriented perpendicular to the Y-axis and the Z-axis.i.e. Cameras 12 may be mounted to a front side of vehicle 18. The Camera is used to acquire two-dimensional image data of a target).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6201883 B1
Topography measuring device
Mizui; Seiichi
US 20160321763 A1
CONSTRUCTION PLANNING SYSTEM
Shike; Chikashi
US 20100245347 A1
EXTRACTION OF DEPOSITIONAL SYSTEMS
Dorn; Geoffrey A. et al.
US 20170038749 A1
CUSTOMIZED LAND SURFACE MODELING FOR IRRIGATION DECISION SUPPORT IN A CROP AND AGRONOMIC ADVISORY SERVICE IN PRECISION AGRICULTURE
MEWES; JOHN J. et al.
US 20160275211 A1
Agricultural Drainage Design Based on Soil Modeling
Shuler; Joshua W. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683